Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Drawings
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson (Reg. No. 36,058) on 9/28/21.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Fig. 8 will be given a label of “Prior Art”
Ref. No. 205 and its leader will be deleted from Fig. 7.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The application has been amended as follows: 

Claim 1 (Currently Amended).	A propulsion system of an aircraft, the propulsion system including a turbojet including a plurality of compression stages and a fan duct, and a heat exchanger system, which comprises:  
5a heat exchanger fastened in the fan duct and including a supply connection, a transfer connection disposed aft of the heat exchanger and pneumatically connected to the supply connection through the heat exchanger, at least one scoop connection and an evacuation connection pneumatically connected to each scoop connection of the at least one scoop connection through the heat exchanger;  
10a supply pipe connected to the supply connection and configured to bleed a hot air from the compression stages and supply the heat exchanger with the bled hot air[[ bled]]; 
a transfer pipe connected to the transfer connection for transferring hot air that has passed through the heat exchanger to an air management system of the 15aircraft; 
for each scoop connection of the at least one scoop connection, a scoop, which is connected to the scoop connection and which is configured to bleed a cold air from the fan duct and supply the heat exchanger with the bled cold air[[ bled]]; and 
an evacuation pipe, which includes an inlet connected to the evacuation 20connection and an outlet, which emerges outside; 
wherein passage of hot air through the heat exchanger from the supply pipe to the transfer pipe can be along a first transfer direction and passage of the bled cold air 
wherein the supply connection is disposed forward of the heat exchanger, the at least one scoop connection is disposed aft of the heat exchanger, and the 5evacuation connection is disposed forward of the heat exchanger.

Claim 3 (Currently Amended). 	The propulsion system according to claim 2, wherein the bled hot air through the heat exchanger from the supply pipe to the transfer pipe goes from forward to aft, 15and the bled cold air through the heat exchanger from each scoop to the inlet goes from aft to forward.

Claim 5 (Currently Amended).	The propulsion system according to claim 4, wherein the bled hot air through the heat exchanger from the supply pipe to the transfer pipe goes from aft to forward,Attorney Docket 3003/100/1215 and the bled cold air through the heat exchanger from each scoop to the inlet goes from forward to aft.

Claim 7 (Currently Amended).	The propulsion system according to claim 1, wherein the heat exchanger includes a first stage and a second stage disposed aft of the first stage, a plurality of first cold 10channels and a plurality of first hot channels are configured to be placed in the first stage, a plurality of second cold channels and a plurality of second hot channels are configured to be placed in the second stage, wherein the first cold channels and the second cold channels are connected together, wherein the first hot channels and the second hot channels are connected together, wherein forward of  of the two sides constitutes a zone where only the second cold channels emerge and where a junction is madeAttorney Docket 3003/100/1216 with one of the [[two]]at least one scoop connection[[s]].

Claim 8 (Currently Amended).	The propulsion system according to claim 1, wherein the heat exchanger includes a first stage and a second stage disposed aft of the first stage, wherein a plurality of 5first cold channels and a plurality of first hot channels are placed in the first stage, wherein a plurality of second cold channels and a plurality of second hot channels are placed in the second stage, wherein the first cold channels and the second cold channels are connected together, wherein the first hot channels and the second hot channels are connected together, wherein forward of the first stage, the first hot channels are 10connected to the supply connection, wherein forward of the first stage, the first cold channels are connected to the evacuation connection, wherein the second stage has a shape of a two-sided pyramid, which has a base perpendicular to the first transfer direction and two sides inclined from the base, wherein the base constitutes a junction zone between the first stage and the second stage, wherein 15one at least one scoop connection, and wherein the other side of the two sides constitutes a zone where only the second hot channels emerge and where a junction is made with the transfer connection.

Claim 9 (Currently Amended).	The propulsion system according to claim [[1]]8, comprising at an inlet of each second cold channel and at an outlet of each second hot channel, at least one deflector element.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Caruel et al. (U.S. 10,294,822) is considered the closest prior art.  

    PNG
    media_image1.png
    403
    593
    media_image1.png
    Greyscale

Re: claim 1:
Caruel discloses a propulsion system (Fig. 1) of an aircraft (Para 4), the propulsion system including a turbojet (2) including compression stages (Para 5 - “compressors of the turbine engine”) and a fan duct (see Fig. 1 between elements 1 and 2), and a heat exchanger system (see Fig. 1 - elements between elements 3 and 4 are shown as a type of heat exchanger system), which comprises:  
5a heat exchanger (10) fastened in the fan duct and including a supply connection (Modified Fig. 1 above - A), a transfer connection (Modified Fig. 1 above - B) pneumatically connected to the supply connection through the heat exchanger (see Modified Fig. 1 above - element B is shown pneumatically connected to element A through element 10), at least one scoop connection (Modified Fig. 1 above - C) and an evacuation connection (Modified Fig. 1 above - D) pneumatically connected to each 
10a supply pipe (Modified Fig. 1 above - E) connected to the supply connection (see Modified Fig. 1 above - element E is shown connected to element A); 
a transfer pipe (Modified Fig. 1 above - F) connected to the transfer connection (see Modified Fig. 1 above - element F is shown connected to element B) for transferring hot air that has passed through the heat exchanger (see Modified Fig. 1 above - element B is shown with structure capable of transferring hot air that has passed through element 10); 
for each scoop connection, a scoop (Modified Fig. 1 above - G), which is connected to the scoop connection (see Modified Fig. 1 above - element G is shown connected to element C) and which is configured to bleed cold air from the fan duct and supply the heat exchanger with the cold air bled (see Fig. 1 - element G is shown configured to bleed cold air from fan duct to supply to element 10); and 
an evacuation pipe (Modified Fig. 1 above - H), which includes an inlet connected to the evacuation 20connection and an outlet (see Modified Fig. 1 above - element H is shown with a type of inlet connected to element D and a type of outlet opening in element 6); 
wherein passage of hot air through the heat exchanger from the supply pipe to the transfer pipe can be along a first transfer direction and passage of the cold air through the heat exchanger from each scoop to the inlet can be along a secondAttorney Docket 3003/100/1214 transfer direction parallel to the first transfer direction but in an opposite direction (see Modified Fig. 1 above - passage from element A to element B is shown from left to right at the 
wherein the at least one scoop connection is disposed aft of the heat exchanger (see Modified Fig. 1 above - element G is shown aft element 10), and the 5evacuation connection is disposed forward of the heat exchanger (see Modified Fig. 1 above - element D is shown forward of element 10).
Caruel fails to disclose the transfer connection (Modified Fig. 1 above - B) disposed aft of the heat exchanger; nor the supply pipe (Modified Fig. 1 above - E) configured to bleed hot air from the compression stages and supply the heat exchanger with the hot air bled; nor the transfer pipe (Modified Fig. 1 above - F) for transferring hot air that has passed through the heat exchanger to an air management system of the 15aircraft; nor wherein the outlet (see Modified Fig. 1 above - element H is shown with a type of outlet opening in element 6) which emerges outside; nor wherein the supply connection (Modified Fig. 1 above - A) is disposed forward of the heat exchanger.
The prior art fails to render these missing limitations of Caruel obvious by a single reference nor by the combination of more than one reference.
Claims 1-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach the transfer connection “disposed aft of the heat exchanger”; nor wherein the supply pipe is “configured to bleed hot air from the compression stages and supply the heat exchanger with the hot air bled”; nor wherein the transfer pipe is for transferring hot air that has passed through to an air management system of the 15aircraft”; nor wherein the outlet “emerges outside”; nor wherein the supply connection “is disposed forward of the heat exchanger” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/30/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746